ON STATE’S MOTION FOR REHEARING.
GRAVES, Judge.
This cause was heretofore reversed and remanded because of the fact that the trial court presumptively erred in charging on a provocation of the difficulty, thus depriving appellant of his perfect right of self-defense. The State has filed a motion for a rehearing herein, and cites us to many cases that seem to be in point, and which evidence the fact that our original opinion may have been in error.
A State’s witness, who was the injured party, testified that appellant, together with others, passed by a landing dock where fruit was stored for shipment, some being in open boxes; that he saw appellant reach into an orange box and take an orange therefrom that belonged to the Keith Company; that he followed appellant and accosted him, and they had the following conversation:
“I said, ‘Sonny boy, where did you get the fruit’? and he said, T got it over in colored town and I paid for it, too.’ I said, *426‘oh, no, you didn’t I seen you take it off the front dock at Ben É. Keith.’ He run his hand in his pocket, and he said, ‘You’re a God damn lying son of a bitch’, and he started at me with his knife open and his hand posed about like that (indicating),” etc.
In the case of Ponce v. State, 186 S. W. (2d) 270, we held that language of a similar nature was sufficient upon which to predicate a charg-e of provoking a difficulty.
In the case of Flewellen v. State, 83 Tex. Cr. R. 568, 204 S. W. 657, it was held that a statement to the deceased and others of “Run, you sons of bitches”, was sufficient grounds upon which to predicate such a. charge. See authorities cited in the Ponce case, supra, many of them being based upon the use of words similar to the quoted words of appellant in the instant case, and this court held the same to be sufficient upon which to base such a charge. See Joyce v. State, 90 Tex. Cr. R. 265, 234 S. W. 895, where language similar to that here present was used. See also McFarland v. State, 196 S. W. (2d) 829. True it is that appellant denied the application of this epithet to Mr. Bland and denied the above quoted statements. However, we held in the case of Crowley v. State, 35 S. W. (2d) 437 as follows:
“In determining whether there be evidence calling for a charge on provoking the difficulty, ordinarily same would not cause the trial court to go beyond the State’s evidence, though in some cases this might not be true; but if there be such evidence, it would be the duty of the court to submit the law of such issue; even though the trial court might believe the evidence on the part of the accused to be sufficient to overcome or rebut the theory of provoking the difficulty. The settlement of whether the issue be sustained or rebutted would be for the jury.”
We are convinced that we were in error in the reversal of this cause because of the trial court’s charge on a provocation of the difficulty. Therefore, the State’s motion for a rehearing is granted, the judgment of reversal is set aside, and the judgment is now affirmed.